        Case 1:19-cv-02521-SAG Document 481 Filed 07/02/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



JUDY JIEN, et al.,

               Plaintiffs,

                     v.                            Case No. 1:19-cv-02521-SAG
PERDUE FARMS, INC., et al.,

               Defendants.



           PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
    OF SETTLEMENT WITH PILGRIM’S PRIDE CORP., CERTIFICATION OF
 SETTLEMENT CLASS, AND APPOINTMENT OF SETTLEMENT CLASS COUNSEL

       Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, Plaintiffs Judy Jien, Kieo

Jibidi, Elaisa Clement, Glenda Robinson, and Emily Earnest (collectively “Plaintiffs”) hereby

move for an Order granting preliminary approval of the settlement reached between Plaintiffs and

Defendant Pilgrim’s Pride Corporation (“Pilgrim’s”). The settlement terms are memorialized in a

written agreement entered into by the parties on June 14, 2021 (“Settlement Agreement”).

       Plaintiffs respectfully request that the Court:

       a) Grant preliminary approval of the Settlement Agreement;

       b) Certify the proposed Settlement Class;

       c) Appoint the Named Plaintiffs in this litigation—Judy Jien, Kieo Jibidi, Elaisa Clement,

           Glenda Robinson, and Emily Earnest—as class representatives of the Settlement Class;

       d) Appoint the law firms Handley Farah & Anderson PLLC; Cohen Milstein Sellers &

           Toll, PLLC; and Hagens Berman Sobol Shapiro LLP (which currently serve as Interim

           Co-Lead Counsel) as Settlement Class Counsel;
         Case 1:19-cv-02521-SAG Document 481 Filed 07/02/21 Page 2 of 4



       e) Direct Settlement Class Counsel to submit a motion to approve a plan of notice of the

           Settlement Agreement at an appropriate time, i.e. after Defendants have produced

           contact information regarding Settlement Class members and prior to Plaintiffs moving

           for final approval of the Settlement Agreement; and

       f) Grant a stay of all proceedings in this litigation against the Released Parties (as defined

           in the Settlement Agreement) except as necessary to effectuate the Settlement

           Agreement or otherwise agreed to by the settling parties.

       This motion is made on the grounds that the Settlement Agreement, which provides a

$29,000,000 cash payment for the Settlement Class and material cooperation by Pilgrim’s in the

litigation against the remaining Defendants, is fair, reasonable, and adequate, thereby satisfying

the requirements of Rule 23(e) of the Federal Rules of Civil Procedure. This motion is based on

the Settlement Agreement; the Memorandum in Support of Motion for Preliminary Approval of

Settlement with Pilgrim’s Pride Corp., Certification of Settlement Class, and Appointment of

Settlement Class Counsel; and the Declaration of George F. Farah (all three of which accompany

this motion).




Dated: July 2, 2021                           Respectfully submitted,

                                                      /s/ George F. Farah
                                              George F. Farah (admitted pro hac vice)
                                              Rebecca P. Chang (admitted pro hac vice)
                                              HANDLEY FARAH & ANDERSON PLLC
                                              33 Irving Place
                                              New York, NY 10003
                                              Telephone: (212) 477-8090
                                              gfarah@hfajustice.com
                                              rchang@hfajustice.com




                                                 2
Case 1:19-cv-02521-SAG Document 481 Filed 07/02/21 Page 3 of 4



                            Matthew K. Handley (D. Md. Bar # 18636)
                            Stephen Pearson (admitted pro hac vice)
                            Rachel E. Nadas (admitted pro hac vice)
                            HANDLEY FARAH & ANDERSON PLLC
                            200 Massachusetts Avenue, NW, Seventh Floor
                            Washington, DC 20001
                            Telephone: (202) 559-2433
                            mhandley@hfajustice.com
                            spearson@hfajustice.com
                            rnadas@hfajustice.com

                            William H. Anderson (admitted pro hac vice)
                            HANDLEY FARAH & ANDERSON PLLC
                            4730 Table Mesa Drive
                            Suite G-200
                            Boulder, CO 80305
                            Telephone: (202) 559-2433
                            wanderson@hfajustice.com

                            Daniel A. Small (D. Md. Bar # 20279)
                            Benjamin D. Brown (admitted pro hac vice)
                            Brent W. Johnson (admitted pro hac vice)
                            Daniel Silverman (admitted pro hac vice)
                            Alison S. Deich (admitted pro hac vice)
                            Zach Glubiak (D. Md. Bar # 20962)
                            COHEN MILSTEIN SELLERS & TOLL PLLC
                            1100 New York Avenue NW, 5th Floor
                            Washington, DC 20005
                            Telephone: (202) 408-4600
                            Fax: (202) 408-4699
                            dsmall@cohenmilstein.com
                            bbrown@cohenmilstein.com
                            bjohnson@cohenmilstein.com
                            adeich@cohenmilstein.com
                            zglubiak@cohenmilstein.com

                            Steve W. Berman (admitted pro hac vice)
                            Breanna Van Engelen (admitted pro hac vice)
                            HAGENS BERMAN SOBOL SHAPIRO LLP
                            1301 Second Avenue, Suite 2000
                            Seattle, Washington 98101
                            Tel: (206) 623-7292
                            steve@hbsslaw.com
                            breannav@hbsslaw.com




                              3
Case 1:19-cv-02521-SAG Document 481 Filed 07/02/21 Page 4 of 4



                            Shana E. Scarlett (admitted pro hac vice)
                            Rio R. Pierce (admitted pro hac vice)
                            HAGENS BERMAN SOBOL SHAPIRO LLP
                            715 Hearst Avenue, Suite 202
                            Berkeley, CA 94710
                            Tel: (510) 725-3000
                            shanas@hbsslaw.com
                            riop@hbsslaw.com

                            Interim Co-Lead Counsel for Plaintiffs and the
                            Proposed Settlement Class




                               4
